The Chief Justice delivered the opinion of the court.
The facts in this case are the same as in the case of Den v. McKnight, except that the premises in question in this cause have not been sold by the executors of Burton, but .are held under them by Durell, the defendant. The rights of a purchaser under them are not therefore here involved. The same questions are presented as if Charles Burton were alive and in possession.
The plaintiff is entitled to recover one moiety of the premises demanded.
Judgment accordingly.